Case 1:17-mc-00404-GHW Document 44 Filed 01/28/21 Page 1 of 2

FILED UNDER SEAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 1:17-mc-404-GHW

and Exchange Commission for

Nondisclosure Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing Hotmail Inc., an electronic communications service
and/or remote computing service provider, not to give notice to its customer, subscribes, or any other
petson, of one or mote administrative subpoenas to be issued to Hotmail Inc. in connection with the
Commission’s investigation numbered NY-09547 and titled Trading in the Securities of Elizabeth
Arden,

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that notification
of the existence of the... subpoena... will result in... (3) destruction of or tampering with evidence;
.. of (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Hotmail Inc. shall not
disclose the existence of the motion, this Order, or subpoenas in this investigation to its subscriber,
customer, ot any other person, unless and until otherwise authorized to do so by the Court, except
that Hotmail Inc. may disclose the motion, this Order, or subpoenas in this investigation to an attorney
for Hotmail Inc. for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and

the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 44 Filed 01/28/21 Page 2 of 2

FILED UNDER SEAL

IT IS FURTHER ORDERED that Hotmail, Inc. shall no longer be bound by this Order after
January 13, 2021 unless otherwise ordered by the Coutt.

IT IS FURTHER ORDERED that the motion and this Order are sealed until January 13,
2021 unless otherwise ordered by the Coutt.

LA. \\ ge SZ

United $ tates DishistJ udge
Gregory H. Woods-

Dated; January 12, 2020

 
